Citation Nr: 1111453	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-23 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hand disability, to include a cervical spine disability.

2.  Entitlement to a higher initial rating for a left shoulder strain with traumatic arthritis, rated 10 percent disabling prior to November 16, 2009 and 20 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to May 1986, October 2001 to September 2002, and June 2004 to June 2005.  He received the Army Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from November 2005 and May 2006 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the November 2005 decision, the RO granted service connection for a left shoulder strain and assigned an initial noncompensable disability rating, effective June 27, 2005.

In the May 2006 decision, the RO denied entitlement to service connection for a left hand disability.

In March 2008 a Decision Review Officer (DRO) at the RO assigned a higher initial rating of 10 percent for the left shoulder disability, effective June 27, 2005.

The Veteran testified before the undersigned at a May 2009 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In September 2009, the Board remanded these matters for further development.

In December 2010, the Appeals Management Center (AMC) assigned a higher initial 20 percent rating for a left shoulder strain with traumatic arthritis, effective November 16, 2009.

Although the Veteran's initial service connection claim referred to a left hand disability, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As explained below, the evidence reveals that the Veteran's left hands symptoms are likely symptoms of a cervical spine disability.  

The RO denied a claim for service connection for a cervical spine disability in a November 2008 rating decision and the Veteran did not appeal the decision.  However, the issue of entitlement to service connection for a left hand disability is currently on appeal.  As the Veteran has described symptoms of a cervical spine disability, his claim sufficiently identified the benefit sought and the claim for service connection for a cervical spine disability is part of the claim for service connection for a left hand disability.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had neck pain and numbness in the left upper extremity in service and there is post-service continuity of symptomatology demonstrating a nexus between a current cervical spine disability and the in-service symptoms.

2.  Prior to December 21, 2005, the Veteran's service-connected left shoulder disability was manifested by forward elevation to 120 degrees and abduction to 90 degrees, with no reported pain on motion, flare ups, or other functional impairment. 

3.  From December 21, 2005 to June 8, 2006 and from January 7, 2008 to November 15, 2009, the Veteran's service-connected left shoulder disability was manifested by painful motion and flare ups which functionally limited left arm motion to between midway between the side and shoulder level and no more than shoulder level without other functional impairment.  

4.  From June 9, 2006 to January 6, 2008, the Veteran's service-connected left shoulder disability was manifested by pain throughout the entire ranges of shoulder motion.

5.  Since November 16, 2009, the Veteran's service-connected left shoulder disability has been manifested by forward elevation to 50 degrees with pain beginning at 40 degrees, abduction to 50 degrees with pain beginning at 40 degrees, adduction to 20 degrees with pain beginning at 10 degrees, and internal and external rotation both to 90 degrees with no pain, flare ups, or other functional impairment.  

6.  Malunion, nonunion, or dislocations of the left shoulder have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hand disability, to include a cervical spine disability, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for an initial rating higher than 10 percent, prior to December 21, 2005, and an initial rating higher than 20 percent, since November 16, 2009, for left shoulder strain with traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5200-5203 (2010).

3.  The criteria for an initial 20 percent rating, from December 21, 2005 to June 8, 2006 and from January 7, 2008 to November 15, 2009, and an initial 30 percent rating, from June 9, 2006 to January 6, 2008, for left shoulder strain with traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5200-5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a left hand disability, to include a cervical spine disability, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With regard to the appeal for a higher initial rating for a left shoulder strain with traumatic arthritis, the claim arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations for a left shoulder strain with traumatic arthritis.

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment records reveal that the Veteran has been diagnosed as having various cervical spine disabilities.  For example, VA examination reports dated in April 2006 and November 2009 indicate diagnoses of cervical radiculopathy and a cervical strain, respectively.  Thus, current cervical spine disabilities have been demonstrated.

There is also evidence of in-service cervical spine symptoms and of a continuity of symptomatology linking those symptoms to the current cervical spine disability.

The Veteran has reported on several occasions, including during the May 2009 hearing, that he began to experience neck pain and numbness in the left hand in service subsequent to the injury in which he sustained his current left shoulder disability and that such symptoms have continued ever since that time.  His service treatment records reflect that in June 2005 he injured his left shoulder while lifting a foot locker.  

VA treatment records dated from July 2005 to August 2007 and the April 2006 VA examination report reveal that the Veteran reported pain and numbness radiating from the neck down the left arm and into the left hand and left hand weakness.  Examinations revealed hyperesthesia in the left thumb.  He was diagnosed as having left cervical radiculopathy, multilevel spondylotic changes of the cervical spine, severe bilateral foraminal narrowing and mild central canal stenosis from disc bulge and facet hypertrophy C6-C7, and multilevel degenerative disc disease of the cervical spine.

The physician who conducted a December 2005 VA medical evaluation opined that the Veteran's arm pain and left thumb numbness was secondary to MRI-documented tendonitis or tear of the subraspinatus tendon and/or cervical radiculopathy.

In June 2008, a VA physician opined that the Veteran's left hand disability, diagnosed as neuralgia, was causally related to the pinched nerves in his cervical spine.  No further explanation or reasoning was provided.

VA treatment records dated from April 2008 to November 2009, VA examination reports dated in November 2008 and November 2009, and the Veteran's testimony during the May 2009 hearing indicate that he reported that he experienced symptoms of radiculopathy in the left upper extremity during service (i.e. left hand numbness) and that he experienced radiating neck pain and left hand numbness and tingling in the years after service.  Examination revealed painful range of motion of the cervical spine.  The Veteran was diagnosed as having a cervical strain.

An August 2008 VA neurology consultation note and the November 2009 VA examination report reveal that there was no clinical evidence of cervical radiculopathy during the evaluations.  However, as noted above, the Veteran's medical records contain numerous diagnoses of cervical radiculopathy and other cervical spine disabilities, and the Veteran's left hand symptoms have been attributed to such disabilities.

The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim for service connection was received in January 2006, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  

The Veteran is competent to report in-service neck and left hand pain and numbness as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, his reports are consistent with the evidence of record and there is nothing to explicitly contradict them.  The contemporaneous record supports the Veteran's reports of ongoing neck pain and left hand numbness after service.  Therefore, the Board finds that his reports are also credible.  

The weight of the evidence reflects that the Veteran experienced neck pain and left hand numbness in service, he has been diagnosed as having a current cervical spine disability, and there has been a continuity of symptomatology since service.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed left hand disability, to include a cervical spine disability, namely cervical radiculopathy, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

Left Shoulder Initial Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

The Veteran's left shoulder strain with traumatic arthritis is currently rated under 38 C.F.R. § 4.71a, DCs 5010-5201.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2010).  Here, the use of DCs 5010-5201 reflects that the Veteran's left shoulder disability is rated as traumatic arthritis of the left shoulder under DC 5010 and that the initial ratings assigned are based on limitation of arm motion under DC 5201.  

Traumatic arthritis is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  DC 5003.  

Under DC 5201, the following ratings apply to the minor extremity:  a 20 percent rating is warranted when arm motion is limited to shoulder level or to midway between the side and shoulder level; and a 30 percent rating is warranted when arm motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  

The normal range of motion of the shoulder is 180 degrees of forward elevation (flexion) and abduction (90 degrees is shoulder level), and 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2010).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA X-ray and MRI reports dated in June and July 2005, respectively, reveal that there was possible tendonitis or a partial tear of the left shoulder as well as a tiny fluid collection in the subcoracoid region, but the labrum was intact, the biceps tendon was in its expected location, and there was no fracture or dislocation or other significant abnormalities of the shoulder.

An October 2005 VA examination report indicates that the Veteran reported that he was employed as a bus driver for the city of Philadelphia, but that he was having difficulty driving a bus due to knee problems and that he was waiting for another position as a train driver.  Shoulder pain was caused by shoulder motion and was felt across the left lateral shoulder blade.  He was right handed and his quality of life was negatively affected by chronic left shoulder pain.

Examination of the shoulder revealed a normal appearance with no laxity.  Range of shoulder motion was recorded as forward elevation to 120 degrees and abduction to 90 degrees, but the Veteran was unable to assume the position for recording internal and external rotations.  He was capable of repetitive motion of the shoulder, albeit slow motion, and the ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran was diagnosed as having a chronic left shoulder strain.

VA treatment records dated from November 2005 to February 2006 indicate that the Veteran reported worsening left shoulder pain, but no instability.  VA primary care and orthopedic treatment notes dated December 21, 2005 and February 2006, respectively, reflect that examinations of the shoulder revealed that the bicipital groove and acromioclavicular joint were tender to palpation, there was pain associated with abduction and flexion greater than 45 degrees and he was unable to elevate his left arm beyond this point, and there was a positive impingement test.  The Veteran refused any provocative maneuvers.  A diagnosis of left supraspinatous tendonapathy versus a partial thickness tear was provided.

A VA examination report dated June 9, 2006 reveals that the Veteran reported intermittent left shoulder pain (lasted 1 to 2 hours at a time), stiffness, and weakness.  He did not use any assistive devices. He remained employed as a bus driver, but his activities of daily living were affected in that it took him twice as long to complete tasks when he experienced left shoulder pain, he had difficulty lifting more than 20 pounds, and had difficulty in overhead use of his arm.

Left shoulder motion was recorded as forward elevation to 110 degrees, abduction to 90 degrees, adduction to 30 degrees, internal rotation to 40 degrees, and external rotation to 90 degrees.  There was moderate pain throughout ranges of motion.  The ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance with repetitive motion.  There were flare ups 3 to 4 times each month during which pain lasted 6 to 8 hours.  The Veteran was diagnosed as having a left shoulder strain.

A July 2006 MRI report from The Graduate Hospital Imaging Center indicates that the tendons of the rotator cuff were intact, but that there was mild tendinosis involving the distal aspect of the supraspinatous tendon and a mild subacromial-subdeltoid bursitis.  There was a possible tear involving the antero-inferior aspect of the glenoid labrum and a possible minimal amount of marrow edema.  There was no large joint effusion or muscular atrophy.

In his July 2006 substantive appeal (VA Form 9), the Veteran reported that he experienced only temporary relief of left shoulder pain after treatment.  He experienced pain when lifting weights or anything heavy and when he reaching over his head.  He experienced sleep disruption due to shoulder pain.  He was employed as bus driver, but he could only drive with one hand due to shoulder pain.

VA treatment records dated in February and April 2007 indicate that the Veteran reported worsening left shoulder pain which was alleviated with medication.  The pain was constant, 4-7/10 in intensity, aching and sharp in nature, and was increased by overhead activity, shoulder motion, dressing, and activities of daily living, but did not radiate.

Examinations revealed that the shoulders were level and mildly rounded, but the Veteran had a fair sitting posture.  Shoulder elevation was to between 80 and 90 degrees with pain, abduction was to 100 degrees with pain, internal rotation was to 70 degrees with pain, and external rotation was to 45 degrees with pain.  Muscle strength of the left shoulder was 2-/5 with shoulder flexion and abduction and mildly impaired (4/5) with internal and external rotation.  There was tenderness to palpation of the shoulder.

A VA examination report dated January 7, 2008 indicates that the Veteran reported persistent left shoulder pain which was 6/10 in intensity and constant and dull in nature.  There was no weakness, stiffness, or fatigability and the Veteran had not experienced any shoulder dislocations and did not use any assistive devices.  He was employed as a bus driver and train operator, but had been on medical leave for the previous 6 months due to his left shoulder disability.  He was able to perform his job, but was limited due to flare ups of his shoulder problems after prolonged activity while working.  His activities of daily living were not affected.

Ranges of motion of the left shoulder were recorded as forward elevation to 110 degrees with pain beginning at 100 degrees, abduction to 130 degrees with pain beginning at 120 degrees, adduction to 30 degrees with no pain, internal rotation to 40 degrees with pain beginning at 30 degrees, and external rotation to 90 degrees with pain beginning at 80 degrees.  Ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance after 3 repetitive motions.

Flare ups occurred with driving an automobile for more than 2 hours, reaching objects above eye level for more than a few minutes, lifting objects more than 15-20 pounds, and while turning a door knob.  During flare ups, shoulder pain was 7-8/10 in intensity.  Flare ups were alleviated by rest, medication, and the application of alternating ice and heat.  They occurred 2 times each week and lasted 1 to 2 hours each time.  There was an additional 10 to 20 percent limitation of function during flare ups.  There was no swelling or tenderness of the left shoulder joint and no crepitation during range of motion.  The Veteran was diagnosed as having mild traumatic arthritis of the left shoulder joint.

During the May 2009 hearing, the Veteran testified that he experienced daily left shoulder pain (6/10 in intensity) and an inability to hold his arm over his head.  He demonstrated during the hearing that he was able to lift his arm to just below shoulder level before he experienced pain.  He had not experienced any dislocations and his shoulder disability was treated with medications.

A VA examination report dated November 16, 2009 reveals that the Veteran reported constant left shoulder pain which was moderate to severe.  The pain was treated with medication, but he did not use any assistive devices.  He was employed as a cashier and both his occupation and activities of daily living were affected in that he had difficulty with overhead use and lifting more than 20 pounds due to shoulder pain.

Ranges of left shoulder motion were recorded as forward elevation to 50 degrees with pain beginning at 40 degrees, abduction to 50 degrees with pain beginning at 40 degrees, adduction to 20 degrees with pain beginning at 10 degrees, and internal and external rotation both to 90 degrees with no pain.  Ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance after 3 repetitive motions.  There were no flare ups.  A diagnosis of moderate left shoulder strain with a history of traumatic arthritis was provided.

The evidence reflects that the Veteran's service-connected left shoulder disability has been manifested by pain, weakness, stiffness, and limitation of shoulder motion.  For the period from June 27, 2005 to December 20, 2005, an initial rating higher than 10 percent for the Veteran's left shoulder disability under DC 5201 is not warranted on the basis of limitation of shoulder motion.  

Ranges of shoulder motion were recorded as forward elevation to 120 degrees and abduction to 90 degrees during the October 2005 VA examination, but the Veteran was unable to demonstrate internal and external rotation.  He was capable of repetitive motion of the shoulder and the ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance.  Flare ups were not reported during this period.

Even considering the Veteran's reports of left shoulder pain and other factors, the limitation of left shoulder motion more closely approximated the noncompensable level than the criteria for a 10 percent rating under DC 5201, as the evidence does not reflect that the Veteran's pain was so disabling to actually or effectively result in limitation of arm motion to shoulder level or midway between the side and shoulder level, which are the requirements for the next higher percent rating under DC 5201.  38 C.F.R. §§ 4.7, 4.71a, DC 5201.  

Although there was no X-ray evidence of left shoulder arthritis during this period, an initial 10 percent rating was apparently assigned under DC 5010 on the basis of noncompensable limitation of shoulder motion with subsequent X-ray evidence of arthritis.  Nevertheless, an initial rating higher than 10 percent for the Veteran's left shoulder disability is not warranted for the period prior to December 21, 2005.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5003, 5010, 5201; see 38 C.F.R. § 4.59 (2010).

As for the periods from December 21, 2005 to June 8, 2006 and from January 7, 2008 to November 15, 2009, the symptoms of the Veteran's left shoulder disability more closely approximated the criteria for a 20 percent rating under DC 5201 on the basis of limitation of shoulder motion.  The December 2005 and February 2006 VA primary care and orthopedic treatment notes indicate that there was pain associated with abduction and flexion of the shoulder greater than 45 degrees and that the Veteran was unable to elevate his left arm beyond this point.

There was shoulder pain associated with forward elevation at 100 degrees, abduction at 120 degrees, internal rotation at 30 degrees, and external rotation at 80 degrees during the January 2008 VA examination.  The Veteran was able to perform these ranges of motion to 110 degrees, 130 degrees, 40 degrees, and 90 degrees, respectively.  Thus, with consideration of functional factors, these ranges of motion were limited to 100 degrees, 120 degrees, 30 degrees, and 80 degrees, respectively, during the January 2008 VA examination.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance after 3 repetitive motions.

However, the Veteran reported flare ups at least 2 times each week and the physician who conducted the January 2008 VA examination opined that there was an additional 10 to 20 percent limitation of shoulder function during such flare ups.  Therefore, considering such additional limitation of function due to pain during flare ups and resolving reasonable doubt in favor of the Veteran, left arm motion was limited to shoulder level on the basis of functional impairment. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5201.

Furthermore, the Veteran demonstrated during the May 2009 hearing that he was able to lift his arm to just below shoulder level before he reportedly experienced pain.  He is competent to report the symptoms of his left shoulder disability, such as pain. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Furthermore, there is nothing to contradict the Veteran's report and it is consistent with the contemporaneous evidence during this period.  Therefore, the Board concludes that his report is credible.

Based on the foregoing evidence, the symptoms of the Veteran's service-connected left shoulder disability more closely approximated the criteria for an initial 20 percent rating under DC 5201 for the periods from December 21, 2005 to June 8, 2006 and from January 7, 2008 to November 15, 2009.  A rating higher than 20 percent under DC 5201 is not warranted during these periods as the evidence does not reflect that the symptoms of the Veteran's left shoulder disability, even with consideration of functional factors under the applicable regulations (38 C.F.R. §§ 4.40, 4.45, 4.59), caused limitation of arm motion that approximated 25 degrees from the side.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5201.

During the period from June 9, 2006 to January 6, 2008, an initial 30 percent rating for the Veteran's left shoulder strain with traumatic arthritis under DC 5201 is warranted.  The June 2006 VA examination report reveals that forward elevation was to 110 degrees, abduction was to 90 degrees, adduction was to 30 degrees, internal rotation was to 40 degrees, and external rotation was to 90 degrees.  There was moderate pain throughout all ranges of motion.  Furthermore, the VA treatment records dated in February and April 2007 indicate that shoulder elevation was to between 80 and 90 degrees with pain, abduction was to 100 degrees with pain, internal rotation was to 70 degrees with pain, and external rotation was to 45 degrees with pain.

Thus, there was pain throughout the entire ranges of motion of the left shoulder during this period, which equates to a 30 percent rating for the minor extremity under DC 5201 for limitation of arm motion to 25 degrees from the side on the basis of functional impairment.  This is the maximum allowable rating under DC 5201 on the basis of limitation of shoulder motion.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5201. 

For the period since November 16, 2009, the symptoms of the Veteran's left shoulder disability more closely approximate the criteria for a 20 percent rating under DC 5201 and a higher rating is not warranted.  During the November 2009 VA examination, there was pain associated with the left shoulder at 40 degrees of forward elevation, 40 degrees of abduction, and 10 degrees of adduction.  Ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance after 3 repetitive motions and there were no flare ups reported during this period.  Thus, even with consideration of functional factors, the evidence does not reflect that the Veteran's pain was so disabling to actually or effectively result in limitation of arm motion to 25 degrees from the side- the criteria for the next higher percent rating under DC 5201.  Id.

The Veteran is not entitled to a higher rating under DCs 5200, 5202, or 5203 at any time throughout the appeal period as there is no evidence of ankylosis or impairment of the humerus, clavicle, or scapula.  The Veteran has specifically denied dislocations of the left shoulder on several occasions.  Diagnostic studies, including MRIs and X-rays, have not shown any impairment of the humerus, clavicle, or scapula.  Furthermore, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).  There is no evidence of shoulder ankylosis and since the Veteran retains the ability to move his shoulder, albeit a limited ability, a rating for ankylosis is not warranted.  

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran has reported on several occasions that his left shoulder disability has impaired his ability to perform his job.  For example, in his July 2006 substantive appeal, he reported that he was employed as bus driver, but that he could only drive with one hand due to shoulder pain.  Such evidence raises the question of entitlement to an extraschedular rating.  The symptoms of the Veteran's disability are shoulder pain, weakness, stiffness, and limitation of motion.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2010).  Marginal employment shall not be considered substantially gainful employment. Id.

The evidence indicates that the Veteran has reportedly been gainfully employed with the SEPTA transportation system throughout the entire appeal period.  He was initially employed as a bus driver, but due to limitations from his shoulder disability he wished to be transferred to a position as a train driver.  However, he was unable to pass visual testing for that position and was trained as a cashier, which is the position to which he was most recently assigned at the time of the November 2009 VA examination.  Although he was reportedly unable to return to work for an extended period due to his disabilities while awaiting a transfer to a new position and has reported difficulties with his job due to his disabilities, he has nonetheless remained employed with the same employer in various capacities throughout the entire appeal period.

There are several notations in the Veteran's VA medical records which reveal that he was reportedly unemployed (i.e. a November 2005 VA outpatient treatment note and a December 2007 VA traumatic brain injury evaluation note).  It is unclear as to whether these reports are referring to the periods in which he was out of work while awaiting a transfer to a new position or if he reported that he was unemployed at those times.  

To the extent that the Veteran may have reported that he was unemployed, he is certainly competent to do so.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  However, such reports would be inconsistent with other statements made by the Veteran concerning his employment history.  For example, during a February 2008 VA psychiatric examination, he reported that he had been employed with SEPTA for the previous 8 years, with the exception of his time in the military.  Thus, based on such inconsistencies, any reports of unemployment by the Veteran would not be credible.  As there is no credible evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.


ORDER

Entitlement to service connection for a left hand disability, to include a cervical spine disability, namely cervical radiculopathy, is granted.

Entitlement to an initial rating higher than 10 percent prior to December 21, 2005 and an initial rating higher than 20 percent since November 16, 2009 for a left shoulder strain with traumatic arthritis is denied.

Entitlement to an initial 20 percent rating, from December 21, 2005 to June 8, 2006 and from January 7, 2008 to November 15, 2009, and an initial 30 percent rating, from June 9, 2006 to January 6, 2008, for a left shoulder strain with traumatic arthritis, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


